Case 1:19-cv-01869-LPS Document 13-16 Filed 12/20/19 Page 1 of 4 PageID #: 495




                         EXHIBIT 16
10/4/2019   Case 1:19-cv-01869-LPS Document     13-16
                                    Manage the apps you useFiled   12/20/19
                                                           with Sign in with Apple -Page    2 of 4 PageID #: 496
                                                                                     Apple Support




               Manage the apps you use with Sign in with
               Apple
               Learn how to view and manage the apps you use with Sign in with Apple.


               View the apps using your Apple ID
               When you use Sign in with Apple, you can sign in to participating third-party apps and websites with your
               Apple ID. To see a list of the apps you're currently using with Sign in with Apple and manage your
               preferences for each one, go to Apple ID settings on your device or sign in to your Apple ID account page.


               On your iPhone, iPad, or iPod touch                    On your Mac
                1. Open the Settings app, then tap [your name].        1. Choose Apple  menu, then click System
               2. Tap Password & Security                                Preferences.

               3. Tap Apps Using Your Apple ID.                        2. Click Apple ID, then choose Password &
                                                                         Security.
                                                                       3. Click Edit.
               On the web
                1. Sign in to your Apple ID account page.
               2. Go to the Security section, then go to Apps & Websites using Apple ID.
               3. Select Manage.




               Manage your apps
               In your Apple ID account settings, you see a list of apps that you use with Sign in with Apple. To view the
               information you originally shared with an app, select any app in the list. You can also view a link to the
               app's Privacy Policy or Terms & Conditions.

               If you chose to hide your email address from an app and use our private email relay service, you can turn
               off email forwarding to your personal email address. You can also choose to stop using your Apple ID with
               an app or website.


               Turn Off Email Forwarding
               To stop emails sent by a particular developer from reaching your personal inbox, turn off Forward To, then
               select Stop. Emails aren't forwarded to your personal inbox unless you turn email forwarding back on.


               Change your forwarding address
               If you use Hide My Email with a developer, you can change the email address that receives forwarded
               messages from that developer. You can select any email address you have on file in your Apple ID account:

                1. On your iPhone, go to Settings, then tap [your name].
               2. Tap Name, Phone Numbers, Email, then tap Forward to under Hide My Email.


https://support.apple.com/en-us/HT210426                                                                                     1/3
10/4/2019   Case 1:19-cv-01869-LPS Document     13-16
                                    Manage the apps you useFiled   12/20/19
                                                           with Sign in with Apple -Page    3 of 4 PageID #: 497
                                                                                     Apple Support

                 3. Choose the address you want emails to be forwarded to.

                When you choose the email address, this applies to email
                from all apps and developers using Hide My Email.


                Stop Using your Apple ID with an app
                To stop using your Apple ID with an app, select Stop Using
                Apple ID, then choose Stop Using.

                When you stop using your Apple ID with an app, you're
                signed out of the app on your device. The next time you visit
                the app or its associated website, you can either select Sign
                in with Apple to sign in again, or create a new account.

                If you choose to use Sign in with Apple again, you're signed
                in to the same account you previously used. Some apps
                might let you create a new password for your existing
                account so you can sign in again without using your Apple
                ID.

                Some developers might use Sign in with Apple to give you an
                account for more than one app. If that's the case and your
                turn off email forwarding or stop using your Apple ID for one
                app, it applies to all apps from that developer.




                Learn more
                      Learn how Sign in with Apple works.
                      See how Sign in with Apple keeps your email private.

                Published Date: September 19, 2019




   Helpful?           Yes                No




            Start a Discussion
            in Apple Support Communities
      Ask other users about this article


       Submit my question to the community



   See all questions on this article 




https://support.apple.com/en-us/HT210426                                                                           2/3
10/4/2019    Case 1:19-cv-01869-LPS Document     13-16
                                     Manage the apps you useFiled   12/20/19
                                                            with Sign in with Apple -Page    4 of 4 PageID #: 498
                                                                                      Apple Support

            Support        Manage the apps you use with Sign in with Apple



   Copyright © 2019 Apple Inc. All rights reserved.   Privacy Policy   Terms of Use   Sales and Refunds   Site Map   United States




https://support.apple.com/en-us/HT210426                                                                                             3/3
